MANDATE

                                   Court of Appeals
                              First District of Texas
                                   NO. 01-13-01033-CV

                               GONZALO SOSA, Appellant

                                             V.

                                 JULIO GARCIA, Appellee

   Appeal from the County Civil Court at Law No. 1 of Harris County. (Tr. Ct. No.
                                    1036389).

TO THE COUNTY CIVIL COURT AT LAW NO. 1 OF HARRIS COUNTY,
GREETINGS:

         Before this Court, on the 10th day of February, 2015, the cause upon appeal to
revise or to reverse your judgment was determined. This Court made its order in these
words:
                This is an appeal from the judgment signed by the court below on
         November 19, 2013. After submitting the case on the appellate record and
         the arguments properly raised by the parties, the Court holds that the trial
         court’s judgment contains no reversible error. Accordingly, the Court
         affirms the trial court’s judgment.

               The Court orders appellant, Gonzalo Sosa, to pay all appellate costs.

               It is further ORDERED that this decision be certified below for
         observance.

         Judgment rendered February 10, 2015.
       Panel consists of Justices Keyes, Higley, and Brown. Opinion delivered by
       Justice Keyes.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




April 24, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT